MEMORANDUM **
Sergio De Jesus Valenzuela Luna, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.2007), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination because the inconsistencies between Valenzuela Luna’s declaration and his testimony regarding his location when guerrillas cut his hand and the number of incidents of persecution he suffered, are material discrepancies that go to the heart of his claim. See id. at 742-43. In addition, substantial evidence supports the agency’s credibility determination based on an inconsistency between Valenzuela Luna’s testimony and his asylum interview statements regarding whether he was hospitalized for his injuries. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). In the absence of credible testimony, Valenzuela Luna’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Valenzuela Luna’s CAT claim is based on testimony the agency found not credible, and he points to no other evidence to show it is more likely than not he would be tortured if returned to Guatemala, his CAT claim fails. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*279ed by 9th Cir. R. 36-3.